DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/12/2021 and 04/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,7 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Neumann (US 2008/0030103).
	Regarding claim 1, Neumann teaches:
A lubricant supported (para 18) electric motor (para 14) comprising: 
a stator (1) presenting an outer raceway (radially inner circumference of stator 1); 
a rotor (2) extending along an axis (abstract, by 11, Fig 1) and rotatably disposed within said stator; 
said rotor presenting an inner raceway (radially outer circumference of rotor 2) disposed in spaced relationship with said outer raceway to define a gap (4,4’) therebetween (para 35); 
a lubricant (10, para 38) disposed in said gap (4,4’) for supporting said rotor (2) within said stator (1), and 
at least one of said outer raceway or said inner raceway movable radially towards or away from the other to adjust said gap (4,4’) and optimize operation of the lubricant (10) supported electric motor (paras 35,38-43).

Regarding claim 2/1, Neumann teaches wherein said stator (1) is movable radially towards or away from said rotor (2) to correspondingly adjust said gap between said inner and outer raceways (para 35).

Regarding claim 3/2, Neumann teaches further comprising an actuator (8) operably coupled to said stator (1) for effectuating said radial movement of said stator (paras 35,38).

Regarding claim 4/3, Neumann teaches wherein said actuator (8) is comprised of a hydraulic actuator configured to apply or release a hydraulic pressure to said stator (1) to effectuate said radial movement (paras 35,38).

Regarding claim 5/3, Neumann teaches wherein said actuator (8) is comprised of a piezoelectric actuator configured to apply or release a piezoelectric force to said stator to effectuate said radial movement (paras 35, 38).


Regarding claim 7/2, Neumann teaches the use of segmented actuators and are independently movable radially towards or away from said inner raceway of said rotor to adjust said gap (8, para 38), for the purpose to be used as drive elements.

Regarding claim 13/11, Neumann teaches wherein said controller is further configured to adjust a supply of said lubricant to said gap based on the operating conditions of the lubricant supported electric motor (paras 40-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 2008/0030103).
Regarding claim 7/2, Neumann does not teach wherein said stator is comprised of a plurality of stator segments which collectively define said outer raceway and are independently movable radially towards or away from said inner raceway of said rotor to adjust said gap.
However, since Neumann teaches the use of segmented actuators, a skilled artisan would readily recognize the benefit of wherein said stator is comprised of a plurality of stator segments which collectively define said outer raceway and are independently movable radially towards or away from said inner raceway of said rotor to adjust said gap.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Neumann wherein said stator is comprised of a plurality of stator segments which collectively define said outer raceway and are independently movable radially towards or away from said inner raceway of said rotor to adjust said gap.
The motivation to do so is that it would be based on that it would permit one to adjust the stator relative to the rotor and the gap between them as needed (paras 40-44 of Neumann).

Regarding claim 8/7, Neumann teaches the use of segmented actuators and are independently movable radially towards or away from said inner raceway of said rotor to adjust said gap (8, para 38), for the purpose to be used as drive elements.
Neumann does not teach further comprising an actuator operably coupled to each of said plurality of stator segments for effectuating said individualized radial movement of said each of said stator segments.
However, since Neumann teaches the use of segmented actuators, a skilled artisan would readily recognize the benefit of further comprising an actuator operably coupled to each of said plurality of stator segments for effectuating said individualized radial movement of said each of said stator segments.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Neumann further comprising an actuator operably coupled to each of said plurality of stator segments for effectuating said individualized radial movement of said each of said stator segments.
The motivation to do so is that it would be based on that it would permit one to adjust the stator relative to the rotor and the gap between them as needed (paras 40-44 of Neumann).

Regarding claim 9/8, Neumann teaches, further comprising a controller (9) disposed in electrical communication with each of said actuators and configured to monitor at least one operating condition of the lubricant supported electric motor and adjust the gap between the inner and outer raceways in response to said at least one operating condition (paras 40-43).

Regarding claim 10/9, Neumann teaches the device as discussed above, except wherein said at least one operating condition of the lubricant supported electric motor includes: a speed of the lubricant supported electric motor, a property of said lubricant, a motor static radial load, a motor dynamic radial load related to rotor angular position, a motor dynamic radial load not related to rotor angular position, a load angle of the lubricant supported electric motor, or a rotor whirl.
However, in another embodiment, Neumann teach wherein said at least one operating condition of the lubricant supported electric motor includes: a speed of the lubricant supported electric motor, a property of said lubricant, a motor static radial load, a motor dynamic radial load related to rotor angular position, a motor dynamic radial load not related to rotor angular position, a load angle of the lubricant supported electric motor, or a rotor whirl (para 44- “wave”), to provide a smooth flowing lubricant.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Neumann wherein said at least one operating condition of the lubricant supported electric motor includes: a speed of the lubricant supported electric motor, a property of said lubricant, a motor static radial load, a motor dynamic radial load related to rotor angular position, a motor dynamic radial load not related to rotor angular position, a load angle of the lubricant supported electric motor, or a rotor whirl, as Neumann teaches in another embodiment.
The motivation to do so is that it would allow one to adjust the gap and lubrication between the stationary and rotating parts (paras 40,44 of Neumann).

Regarding claim 11/9, Neumann teaches wherein said stator (1) defines a passageway (4’) disposed in fluid communication with said gap (4) as well as a high pressure source and a low pressure source of said lubricant, and said controller (9) is disposed in electrical communication with said high and low pressure sources and configured to control a property of said lubricant supplied to said gap (4,4’) based on the operating conditions of the lubricant supported electric motor (paras 40-45).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 2008/0030103) in view of LindstrÖm et al. (WO 2018/203798).
Regarding claim 12/11, Neumann teaches the invention as discussed above, except wherein said controller is configured to control at least one of a viscosity, a temperature, an additive package, or a compressibility of said lubricant based on the operating conditions of the lubricant supported electric motor.
LindstrÖm et al. teaches a device wherein said controller is configured to control at least one of a viscosity, a temperature, an additive package, or a compressibility of said lubricant based on the operating conditions of the lubricant supported electric motor (“Summary of the invention” -para 3), to initiate operation of the device and no operation of the device during operating conditions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Neumann wherein said controller is configured to control at least one of a viscosity, a temperature, an additive package, or a compressibility of said lubricant based on the operating conditions of the lubricant supported electric motor, as LindstrÖm et al. teaches.
The motivation to do so is that it would allow one to initiate operation of the device and no operation of the device during operating conditions (“Summary of the invention” -para 3).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 2008/0030103) in view of Remboski et al. (US 2019/0093757).
Regarding claim 14/1, Neumann teaches the invention as discussed above, except wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle.
Remboski et al. teaches a device wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle (para 28), for the purpose of supplying motive power.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Neumann wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle, as Remboski et al. teaches.
The motivation to do so is that it would permit one to supply motive power (para 28 of Remboski et al.).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 2008/0030103) in view of Thomas (US 3072300).
Regarding claim 6/3, Neumann teaches the invention as discussed above, except wherein said actuator is comprised of a magnetic actuator configured to apply or release a magnetic force to said stator to effectuate said radial movement.
Thomas teaches an apparatus wherein said actuator is comprised of a magnetic actuator configured to apply or release a magnetic force (para 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Neumann wherein said actuator is comprised of a magnetic actuator configured to apply or release a magnetic force to said stator to effectuate said radial movement, as Thomas teaches.
The motivation to do so is that it would give assurance of reliable operation over long periods of time with high speed of the automatic machines, with wide flexibility of control and with relatively simple, readily serviced mechanisms (para 6) and to provide a novel solenoid operated lubricator which may be readily located in any desired point on the automatic machine without mechanical linkages to give long, continuous, trouble-free operation with assurance of continuous and automatic feed (para 8 of Thomas).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834